Citation Nr: 0902188	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  03-05 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the lumbar spine disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
the upper back/neck disability.

3.  Entitlement to an evaluation in excess of 20 percent for 
the right knee disability, prior to December 22, 2004, and as 
of February 1, 2005.

4.  Entitlement to an evaluation in excess of 20 percent for 
the left knee disability.

5.  Entitlement to a total rating for compensation purposes 
based on individual unemployability by reason of service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant enlisted in the Army National Guard in February 
1979, and he served an initial period of active duty for 
training (ACDUTRA) from April 1979 to July 1979; he also had 
various unverified periods of active and inactive duty for 
training.  The appellant thereafter had active military 
service from November 1990 to March 1992, including almost 
six months in South West Asia.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a May 2002 
rating decision issued by the Montgomery, Alabama Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that a temporary total rating was assigned 
for the right knee disability from December 22, 2004 to 
January 31, 2005, under the provisions of 38 U.S.C.A. § 4.30.  
This period will not be addressed because a rating higher 
than 100 percent is not assignable.  In addition, the 
appellant's representative, in September 2008, stated in the 
informal hearing presentation that there was no dispute with 
this grant of a temporary total rating.  

In that September 2008 informal hearing presentation, the 
appellant's representative also noted that a rating decision 
issued in March 2004 had granted service connection for 
scarring of the appellant's left knee and assigned a 10 
percent evaluation, effective from October 2002.  The 
appellant's representative further stated that there was no 
dispute concerning this rating.  Therefore the issues on 
appeal are as listed on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred; this case is remanded to the 
AMC/RO for action as described below.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The appellant was only 
provided with such notice as to the right knee disability in 
a March 2005 VA letter and the February 2003 VA letter 
contained information about service connection - not 
increased ratings or individual unemployability by reason of 
service-connected disabilities (TDIU).  

Furthermore, if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Adequate notice of this element for the various 
knee and spine disabilities was not provided to the 
appellant.  See Vazquez-Flores, 22 Vet. App. 37 (2008).

The appellant submitted his claims for increased evaluations 
of his back/spine disabilities in December 2001.  The Board 
notes that the criteria for evaluating disabilities of the 
spine were revised during the pendency of this appeal.  
Because additional development is necessary in the 
appellant's case, time will be saved if the notice required 
as a result in the changes in rating criteria is provided to 
the appellant while the claims file is at the RO.  By so 
doing, the appellant will be given ample opportunity to 
submit evidence relative to the changed criteria and have the 
RO consider the evidence in the context of these criteria 
before returning the case to the Board.  As such, the 
appellant should be specifically advised by the RO of the new 
and the old rating criteria for evaluating diseases and 
disabilities of the spine, and the RO should specifically 
evaluate his claim under 38 C.F.R. § 4.71a as it existed at 
the time he filed his claim, and as amended during the 
pendency of his appeal.  See 38 C.F.R. § 4.71a (Diagnostic 
Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 
5294, 5295) (2002); 67 Fed. Reg. 54,345-49 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a (Diagnostic Code 5293) 
(2003)); 68 Fed. Reg. 51454-58 (Aug. 27, 2003) (codified at 
38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 
5239, 5240, 5241, 5242, 5243) (2008)).

If the revised version of the regulation is more favorable, 
the retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 2002) can be no earlier than the effective 
date of that change.  VA must apply both the former and the 
revised versions of the regulations for the periods prior and 
subsequent to the regulatory changes, but an effective date 
based on the revised criteria may be no earlier than the 
dates of the changes.  VA thus must consider the claim 
pursuant to the former and revised regulations during this 
appeal.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

The record reveals that although the appellant has not been 
provided with the all pertinent versions of the regulations 
relating to the evaluation of spine disabilities nor has he 
been provided with all pertinent Diagnostic Codes, old and 
new, relating to spine and knee disabilities.  Thus, the 
appellant must be notified of the old and rating criteria for 
evaluating back disabilities and the RO should specifically 
evaluate his claim under the former and revised criteria.  He 
should also be provided with the text of all pertinent 
versions of all pertinent Diagnostic Codes.

Review of the evidence of record reveals that the appellant 
has applied for Social Security Administration (SSA) 
disability benefits.  For example, the April 2002 VA joints 
examiner states that the appellant reported a pending 
application for SSA benefits, as does the September 2005 VA 
joints examiner.  SSA records may contain pertinent 
information relating to the appellant's increased rating and 
TDIU claims.  However, complete copies of the medical records 
upon which any disability award/denial was based, as well as 
any SSA decision and its associated List of Exhibits, have 
not been made part of the claims file.  This should be 
rectified on remand.

Further, the appellant testified at his June 2003 personal 
hearing at the RO that he had received Vocational 
Rehabilitation, but he did not mention when he received such 
services.  The associated records would be pertinent if the 
services were rendered from 2001 onward.  In addition, no VA 
treatment records dated after January 2005 were included in 
the claims file by the RO prior to transfer to the Board in 
August 2008.

VA is, therefore, on notice of records that may be probative 
to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
In addition, records generated by federal government entities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Therefore in order to fulfill the 
duty to assist, all of the relevant SSA records and VA 
records, to include Vocational Rehabilitation records, should 
be obtained and associated with the claims file.

Review of the evidence of record reveals that the appellant 
has received medical treatment from at least two private 
doctors (Mahn and Barnes).  The associated records should be 
obtained and associated with the claims file.

A decision of the United States Court of Appeals for Veterans 
Claims (Court) has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  On remand, 
readjudication should reflection consideration of staged 
ratings.

Review of the evidence of record reveals that the appellant 
last underwent a VA medical examination in September 2005.  
This examination, however, was directed only at the knees.  
The appellant's spine has not been examined since October 
2003.  Furthermore, no ranges of motion for the cervical 
spine alone or the dorsal spine alone has been entered into 
the record and there is no indication whether or not any 
existing intervertebral disc syndrome is etiologically 
related to either service-connected spine disability.  
Lastly, there is no description of the surgical scarring 
associated with the right knee disability.

Based on the foregoing, the Board finds that comprehensive VA 
examinations are in order to identify the nature and extent 
of the appellant's spine and knee disabilities, and 
specifically to accurately identify each manifestation and 
the extent and severity thereof.  The Board finds that such 
an examination is necessary to evaluate the disabilities on 
appeal and to delineate the symptomatology related to those 
disabilities.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Court has stated that the Board's task is to 
make findings based on evidence of record - not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  
Thus, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2007) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2008) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his claims, and of what part 
of such evidence he should obtain and 
what part the Secretary will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

The appellant should also be provided 
with the text of all applicable 
Diagnostic Codes.  38 C.F.R. § 3.159 
(2008).  See also Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

2.  The AMC/RO should contact the SSA to 
obtain official documentation of any 
pertinent application for benefits filed 
by the appellant, including the List of 
Exhibits associated with any SSA 
decision, as well as copies of all of the 
medical records upon which any decision 
concerning the appellant's 
original/continuing claim(s) for benefits 
was based.  All of these records are to 
be associated with the claims file.

3.  All VA medical treatment records 
relating to treatment of the appellant's 
neck, back and knees not already of 
record should be identified and obtained.  
Records should be sought from the VA 
facilities in Montgomery, Mobile, Biloxi 
and New Orleans.  These records should be 
associated with the claims file.  If 
there are no records, documentation used 
in making that determination should be 
included in the claims file.

4.  The AMC/RO should ascertain whether 
the appellant received VA Vocational 
Rehabilitation services during the 
pending appeal.  If he was in receipt of 
such services from 2001 onward, the 
AMC/RO should obtain those records and 
associate them with the claims file.  If 
there are no such records, documentation 
used in making that determination should 
be included in the claims file.

5.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers, 
private or government, who have treated 
him for his claimed conditions.  After 
securing the necessary release(s), the 
AMC/RO should obtain those records that 
have not been previously secured.  In 
particular, the records from the 
appellant's private physicians, Drs. Mahn 
and Barnes must be obtained.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
file should contain documentation of the 
attempts made.  The appellant should also 
be informed of the negative results, and 
should be given opportunity to submit the 
sought-after records.

6.  After the above development is 
completed, the AMC/RO should schedule the 
appellant for appropriate VA medical 
examination(s) to accurately determine 
and delineate the extent and severity of 
the upper back/neck, lumbar spine and 
right and left knee disabilities.  The 
claims file, a copy of this remand, 
copies of 38 C.F.R. § 4.71a, Diagnostic 
Codes 5289, 5292, 5293, 5294, 5295) 
(2002), 67 Fed. Reg. 54,345-49 (Aug. 22, 
2002) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003)), and 68 Fed. 
Reg. 51454-58 (Aug. 27, 2003) (codified 
at 38 C.F.R. § 4.71a, (Diagnostic Codes 
5235, 5236, 5237, 5238, 5239, 5240, 5241, 
5242, 5243)), along with any additional 
evidence obtained pursuant to the 
requests above, should be made available 
to the examiner(s) for review in 
conjunction with the examination(s).  The 
examiner(s) should state in the report 
whether said claims file review was 
conducted.  

All necessary diagnostic tests should be 
conducted and the examiner(s) should 
review the results of any testing prior 
to completion of the reports.  The 
examiner(s) should describe all 
symptomatology due to the appellant's 
service-connected spinal and knee 
disabilities, both currently and 
historically.  Clinical findings should 
be elicited so that both the old and new 
spine rating criteria may be applied.   
All pertinent x-ray, EMG testing, CT 
scans and MRI results of record must be 
discussed.

After examining the appellant and 
reviewing his claims file, the 
examiner(s) must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  The examiner(s) 
should identify the objective 
manifestations attributable to the 
appellant's service-connected spine and 
knee disabilities.  Any musculoskeletal 
and/or neurologic dysfunction involving 
the cervical and thoracolumbar spine or 
the knees should be described in detail.  
The examiner(s) should, to the extent 
possible, indicate the historical degree 
of impairment since 2001 due to the each 
spine and knee disability.

The examiner(s) should note the ranges of 
motion of the cervical and thoracolumbar 
spine and of each knee.  The examiner(s) 
must state if there is any limitation of 
function and describe it in detail.  The 
point at which pain begins during tests 
of motion should be identified.  Whether 
there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement, currently and historically, 
should be noted.  The examiner(s) are 
asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the neck or back 
or each knee is used repeatedly.  All 
functional losses caused by service-
connected spine and knee disabilities due 
to pain, weakness, fatigability, etc., 
should be specifically equated to 
additional degrees of motion lost beyond 
that shown clinically.  

Specific findings should be made with 
respect to the location, size and shape 
of the scar(s) from the right and left 
knee surgeries with a detailed 
description of any associated pain or 
tenderness as well as the presence of any 
disfigurement or any limitations caused 
by any adhesions or nerve impairment.

Based on the review of the record and the 
examination of the appellant (or claims 
file review alone if examination is not 
accomplished), the examiner(s) should 
state whether there is ankylosis of the 
cervical, dorsal or lumbar spine.  The 
examiner(s) should indicate whether the 
appellant's age, body habitus, neurologic 
disease, or other factors not the result 
of disease or injury of the spine or 
knees, affect his normal range of motion 
of the cervical spine, the thoracolumbar 
spine and the knees.

Based on the review of the record and the 
examination of the appellant (or claims 
file review alone if examination is not 
accomplished), the examiner(s) should 
identify any symptoms due to disc 
syndrome and describe the nerve(s) 
affected, or seemingly affected, by nerve 
root compression.  The symptoms, 
currently and historically, should be 
characterized as causing mild, moderate, 
or severe incomplete 
paralysis/neuritis/neuralgia or complete 
paralysis for each nerve affected or 
seemingly affected.  The examiner(s) must 
state whether any disc bulging and/or 
spinal stenosis and/or sensory deficit is 
related to the service-connected upper 
back/neck disability or to the lumbar 
spine disability.  The examiner(s) should 
note the total duration, currently and 
historically, of any incapacitating 
episodes of disc syndrome.  (An 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.)

In reporting the results of range of 
motion testing, the examiner(s) should 
identify any objective evidence of pain 
and the specific limitation of motion, if 
any, accompanied by pain.  To the extent 
possible, the examiner(s) should assess 
the extent of any pain.  Tests of joint 
movement against varying resistance 
should be performed.  The examiner(s) 
should also describe the existence and 
severity of any upper or lower extremity 
muscle atrophy, any arthritis, any 
intervertebral disc syndrome, any 
anterior laxity or lateral instability of 
either knee, any incoordination, any 
weakened movement and any excess 
fatigability on use.  The examiner(s) 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the appellant 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.

7.  The appellant should be scheduled for 
appropriate VA medical examination(s) of 
his general medical condition.  These 
medical examination(s) should be broad 
enough to cover all diseases, injuries, 
and residual conditions which are 
suggested by the veteran's complaints, 
symptoms or findings.  All pathology and 
limitations should be set forth in 
detail.  All complaints or symptoms 
having a medical cause should be covered 
by a definite diagnosis.  All necessary 
tests, as well as any other recommended 
examinations, should be conducted and all 
clinical manifestations attributable to 
each disability should be reported in 
detail.  The examining physicians must 
review the appellant's claims file in 
conjunction with the examination.

The examiners should describe in detail 
the impact, if any, that the appellant's 
service-connected disabilities have on 
his employability as opposed to the 
impact the veteran's non-service-
connected conditions have on his 
employability.

8.  Upon receipt of the VA examination 
report(s), the AMC/RO should conduct a 
review to verify that all requested 
opinions have been provided.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA 
examiner(s) for corrections or additions.  
See 38 C.F.R. § 4.2.  

9.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's claims.  
Consideration should be given to the 
possibility of separate ratings for the 
cervical spine and the thoracic spine or 
for surgical scarring, as well as any 
other potential sources of a further 
disability rating of the claimed 
disabilities, including functional loss 
due to pain.  The readjudication should 
reflect consideration of all the evidence 
of record and be accomplished with 
application of all appropriate legal 
theories; 38 C.F.R. §§ 3.321, 4.40, 4.59; 
Esteban v. Brown, 6 Vet. App. 259 (1994); 
Allen v. Brown, 7 Vet. App. 439, 448 
(1995); DeLuca v. Brown, 8 Vet. App. 202 
(1995); Hart v. Mansfield, 21 Vet. App. 
505 (2007); and pertinent General Counsel 
Opinions.  

10.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

